Case 2:20-bk-18809-BR        Doc 47 Filed 01/13/21 Entered 01/13/21 14:00:45                    Desc
                              Main Document    Page 1 of 2


     PETER C. ANDERSON
 1   UNITED STATES TRUSTEE
     JILL M. STURTEVANT, State Bar No. 089395
 2   ASSISTANT UNITED STATES TRUSTEE                                  FILED & ENTERED
     RON MAROKO, State Bar No. 124770
 3   TRIAL ATTORNEY
     OFFICE OF THE UNITED STATES TRUSTEE                                    JAN 13 2021
 4   915 Wilshire Boulevard, Suite 1850
     Los Angeles, California 90017                                     CLERK U.S. BANKRUPTCY COURT
 5   (213) 894-4520 telephone; (213) 894-2603 facsimile                Central District of California
     Email: ron.maroko@usdoj.gov                                       BY toliver    DEPUTY CLERK
 6

 7
                                UNITED STATES BANKRUPTCY COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 9
     In re:                                           )   Case No.: 2:20-bk-18809-BR
10                                                    )   Chapter 11
     DOMINIC MUNIB BARBAR,                            )
11                                                    )   ORDER DISMISSING CASE; BAR
                                 Debtor.              )   AGAINST REFILING
12                                                    )
                                                      )   Date: January 12, 2021
13                                                    )   Time: 10:00 a.m.
                                                      )   Ctrm: 1668
14                                                    )
15            The continued hearing on the Court’s order (Doc 8) setting a status conference hearing
16   (“Order”) was held on the above date and time. Ron Maroko appeared on behalf of the United
17   States Trustee. Cynthia Futter appeared on behalf of debtor Dominic Munib Barbar (“Debtor”).
18   Under the initial Order Debtor was required to file a disclosure statement and reorganization plan
19   by November 30, 2020. The Order notified Debtor that if a disclosure statement and plan were not
20   filed by the date specified in the Order, the Court might dismiss or convert the case at the status
21   conference. By an order entered on November 27, 2020 (Doc 42), the Court granted Debtor’s
22   motion to extend the deadline to file the disclosure statement in this case to December 30, 2020,
23   and continued the status conference to January 12, 2021. Debtor did not file a disclosure statement
24   by the extended deadline. The Court having considered the record herein, including, but not limited
25   to Debtor’s failure to file the disclosure statement and plan, Debtor’s request for dismissal and
26   consent to dismissal with a bar against refiling, and for other reasons stated on the record, and for
27   good cause appearing,
28            IT IS HEREBY ORDERED that this case be and is hereby DISMISSED.

                                                          1
Case 2:20-bk-18809-BR         Doc 47 Filed 01/13/21 Entered 01/13/21 14:00:45                Desc
                               Main Document    Page 2 of 2



 1           IT IS FURTHER ORDERED that Debtor may not file a case under title 11 until the latter

 2   of: (1) 180 days from the date of the entry of this order dismissing the case; or (2) the date the

 3   quarterly fees under 28 U.S.C. § 1930(a)(6) owing from this case for the third and fourth quarters,

 4   2020 and the first quarter, 2021 are paid in full, including statutory interest. The United States

 5   Trustee estimated the amount that would be owing at the time of hearing as $1,300.53 ($325.53 for

 6   third quarter, 2020; $650.00 for fourth quarter 2020; and $325.00 for the first quarter of 2021).

 7           IT IS SO ORDERED.

 8   ###

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: January 13, 2021
24

25

26
27

28

                                                        2
